Exhibit 10.5

ADVISORY BOARD MEMBER AGREEMENT

 

 

Seth Rudnick, M.D.

13 Aronimink Lane, #5341

Pinehurst, NC 28374 Dear Dr. Rudnick:

This ADVISORY BOARD MEMBER AGREEMENT (the ''Agreement"), is made and entered
into as of this 27th day of June 2018 and effective as of July 1, 2018 (the
"Effective Date"), by and between G1 Therapeutics, Inc., a Delaware corporation
(the "Company"), and you. This Agreement becomes effective after that certain
Advisory Board Member Agreement, effective July 1, 2016, by and between the
Company and you, which expires by its terms on June 30, 2018.

 

1.

Services. The Company wishes to retain your services as a member of the
Company's Scientific Advisory Board ("SAB") and Clinical Advisory Board ("CAB"),
pursuant to which you will be expected to attend any meetings of the SAB and
CAB, and fulfill the additional responsibilities of an SAB and CAB member as
described on Exhibit A and Exhibit A­l, respectively attached hereto. This
Agreement (including the exhibits hereto) shall constitute an agreement between
you and the Company and contain all the terms and conditions relating to the
services you are to provide.

 

 

2.Term. The Company expects that the term of this Agreement shall be for two
years starting on the Effective Date and ending on June 30, 2020 (the "Term").
Notwithstanding the foregoing, either you or the Company may terminate this
Agreement at any time by providing the other at least thirty (30) days prior
written notice, or as may be otherwise provided in this Agreement.

 

3.Consideration. As consideration for your services and other obligations during
the Term, the Company will pay you cash compensation in the amount of Six
Thousand Dollars ($6,000) annually, payable in two equal semi-annual
installments (the''Annual Fee"). The Annual Fee installments shall be paid
within thirty (30) days of receipt of an invoice from you. In addition, the
Company shall pay you cash compensation for each SAB or CAB meeting attended, or
any other advisory meeting requested by the Company, (the "Meeting Fee"). The
Meeting Fee will be equal to Three Thousand Dollars ($3,000) for each SAB or CAB
meeting attended in person and One Thousand Five Hundred Dollars ($1,500) for
each SAB or CAB meeting attended by phone or conference call. The Meeting Fee
for any meetings that take place shall be paid within thirty

(30) days of receipt of an invoice from you

 

4.Expenses. You shall be reimbursed for reasonable travel and other
out-of-pocket expenses incurred by you in connection with your services under
this Agreement, provided that (i) you provide receipts and other reasonable
documentation as requested by the Company and (ii) any such expenses in excess
of $500.00 must be approved in advance, either verbally or in writing by the
Company. You will also be expected to abide by any travel and/or out-of-pocket
expense guidelines that are provided to you by the Company. You are permitted to
use your private aircraft at the IRS reimbursement rate with prior Company
authorization, either verbally or in writing.

 

 



 

 

 



--------------------------------------------------------------------------------

 

 

5.

Independent Contractor. Your relationship with the Company shall be that of an
independent contractor and you will not be considered an employee of the
Company. You will not be eligible for any employee benefits, nor will the
Company make deductions from payments made to you for any taxes or other
withholding obligations, which shall be your responsibility. You shall not have
authority to enter into contracts that bind the Company or create obligations on
the part of the Company without the express, prior authorization of the Company.

 

 

6.

Performance. All services to be performed by you will be as agreed between you
and the Chief Executive Officer of the Company. Except as required for
attendance at SAB and CAB meetings or specifically requested by the Company, the
manner in which the services are to be performed and the specific hours to be
worked shall be determined by you. You shall report to the Chief Executive
Officer, or other Company officer designated by the Company, concerning your
services performed under this Agreement.

 

 

7.Confidentiality. You shall keep in strict confidence and shall not disclose or
make available to third parties any information, technical data, know-how or
documents relating to (i) your services under this Agreement or (ii) the
research, developments, inventions, processes, trade secrets, data, techniques,
designs, drawings, products, product plans, services, customers, marketing,
software, finances, business methods, business or affairs or confidential or
proprietary information of the Company (other than information in the public
domain through no fault of your own) (collectively, "Confidential Information"),
except with the prior written consent of the Company, and you shall only use
Confidential Information as necessary to perform services on behalf of the
Company under this Agreement or any other agreement pursuant to which you are
providing services on behalf of the Company. Upon termination of this Agreement,
you will destroy or return to the Company all documents and other materials
related to the services provided hereunder or furnished to you by the Company
provided that, in the event of your continued service to the Company in another
capacity following the termination of this Agreement, you shall be permitted to
retain any such property to the extent it is necessary to fulfill your
obligations to the Company in such other capacity, subject to the terms and
conditions governing such continued service to the Company. Your obligations
under this Paragraph 7 shall survive termination of this Agreement for a period
of three (3) years from the date of termination.

 

8.Intellectual Property. You shall promptly disclose and hereby transfer and
assign to the Company all right, title and interest to all techniques, methods,
processes, software, documents, formulae, improvements, inventions and
discoveries (and any patents issuing thereon) made or conceived or reduced to
practice by you, solely or jointly with others, in the course of providing
services hereunder or with the use of materials or facilities of the Company,
during the period of this Agreement, and all intellectual property rights
related to any of the foregoing (collectively "Inventions"). You shall not
publish any such Invention without the Company's prior written consent. When
requested by the Company, you will make available to the Company all papers,
notes, drawings, data and other information relating to any such Inventions. You
will promptly sign any documents (including U.S. and foreign copyright,
trademark and patent assignments) requested by the Company related to the above
assignment of rights and such Inventions and will cooperate with the Company at
the Company's request and expense in preparation and prosecution of any U.S. or
foreign copyright, trademark or patent applications

 



2

 

 

 

 



--------------------------------------------------------------------------------

 

related to such rights and Inventions.Your obligations under this Paragraph 8
shall survive termination of this Agreement for the period of three (3) years
from the date of termination.

 

9.

Notice of Consulting Activities. You acknowledge that the services to be
performed for the Company hereunder are essential to the Company and, therefore,
during the term hereof, you will provide prior written notice to the Company of
any consulting projects for companies whose business would be, "Directly
Competitive" with the business of the Company. Following its receipt of such
notification, the Company may terminate this Agreement at any time effective
immediately. "Directly Competitive" shall mean companies that engage in the
research and development and/or sale of selective CDK4/6 inhibitors. The Company
acknowledges your commitments to Liquidia (and any of its derivative companies),
Aralez Pharmaceuticals, Square 1 Bank, Emory's DRIVE Enterprise, Meryx and Abyrx
are not being directly competitive to this Company.

 

 

10.Amendment. Any amendment to this Agreement must be in a writing signed by you
and the Company.

 

11.Notice. All notices, requests and other communications called for by this
Agreement shall be deemed to have been given when received if made in writing
and mailed, return receipt requested, postage prepaid, if to you at the address
set forth above and if to the Company to 79 TW Alexander Drive, 4501 Research
Commons, Suite 100, Research Triangle Park, North Carolina 27709, or to such
other addresses as either party shall specify to the other.

 

12.Indemnification. You agree to indemnify and hold the Company harmless from
all claims, losses, expenses, fees including reasonable attorneys' fees, costs
and judgments that may be asserted against the Company that result from the acts
or omissions of you under this Agreement. The Company agrees to indemnify and
hold you harmless from all claims, losses, expenses, fees, including reasonable
attorneys' fees, costs and judgments, that may be asserted against you that
relate to the Company except such claims, losses, expenses and fees that result
from your acts or omissions under this Agreement.

 

13.Governing Law; Jurisdiction. This Agreement shall be interpreted and
construed in accordance with the laws of the State of North Carolina, excluding
that body of law known as choice of law. All disputes with respect to this
Agreement shall be brought and heard either in the North Carolina state courts
located in Orange County, North Carolina, or the federal district court for the
Eastern District of North Carolina located in Raleigh, North Carolina. The
parties to this Agreement each consent to the in personam jurisdiction and venue
of such courts. The parties agree that service of process upon them in any such
action may be made if delivered in person, by courier service, by telegram, by
telefacsimile or by first class mail, and shall be deemed effectively given upon
receipt.

 

14.Entire Agreement. This Agreement is the entire agreement between the parties
regarding the subject matter hereof and there are no other promises or
conditions in any other agreement whether oral or written. This Agreement
supersedes any prior consulting or other agreements with respect to the subject
matter hereof between you and the Company.

 



3

 

 

 

 



--------------------------------------------------------------------------------

 

15.Assignment. This Agreement shall be for the benefit of, and shall be binding
upon, the successors and assigns of the parties hereto. You agree not to assign
this Agreement without the prior written consent of the Company.

 

 

(Signature Page Follows)

 



4

 

 

 

 



--------------------------------------------------------------------------------

 

(Signature Page to Advisory Board Member Agreement)

 

If this Agreement is satisfactory, please indicate your acceptance of these
terms by your signature below.

 

Very truly yours,

 

G1 THERAPEUTICS, INC.

 

 

By:__ /s/ Mark Velleca, MD, PhD

 

Name: Mark Velleca, MD, PhD Title:

Chief Executive Officer

 

 

 

AGREED AND ACCEPTED:

Seth Rudnick M.D.

(Typed or printed name)

 

 

/s/ Seth Rudnick M.D.

_____________________________

(Signature)

 



 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Advisor's Responsibilities - SAB

 

As a member of the Company's Scientific Advisory Board, Seth Rudnick (the
"Advisor") will make best efforts to:

 

1.Attend meetings of the Scientific Advisory Board expected to take place
approximately twice per year.

 

2.Provide guidance and advice to the Company on scientific and technological
matters and developments potentially relevant to the Company's business and
areas of research and development and otherwise as either the Company or Advisor
considers appropriate.

 

3.Develop, review and comment on the Company's strategies for research and
development, product definition, regulatory approvals, business development and
marketing, as well as its related presentations and materials.

 

4.Provide consulting services to the Company at its request, including a
reasonable amount of informal consultation in person, over the telephone, by
email, or otherwise as requested by the Company at times reasonably convenient
to Advisor.

 

5.With the Company's approval in each instance, make introductions to
individuals and corporations that might be of assistance to the Company.

 



 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

ADVISOR'S RESPONSIBILITIES - CAB

 

As a member of the Company's Clinical Advisory Board, Seth Rudnick (the
"Advisor") will make best efforts to:

 

 

1.

Attend all Clinical Advisory Board meetings.

 

 

2.

Provide any material reasonably requested by the Company that is relevant to the
Company's clinical development/testing plans and to which Advisor has reasonable
access.

 

 

 

3.

Review and comment on the Company's clinical development/testing plans.

 

 

4.

Other services related to the Company's clinical development programs to be
provided as appropriate and/or requested by the Company, in each case subject to
a written addendum to this agreement setting forth the particular services and
the compensation to be paid for such services.

 

 



 

 

 

